Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		
Claim Objection
Claim 4 recites “reference timing of corresponding to the negative coding element”, which should recite, “reference timing corresponding to the negative coding element”.
Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claim(s) 1, 11, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatntable over claim(s) 1, 8, and 17-19 of copending application U.S. Patent Application No. 16/347,709. Although the claims at issue are not identical, they are not patentably distinct since a mere constructional change which comes from within the scope of the customary practiced by persons skilled in the art is not considered inventive from one another, see below. 
Current Application 16/345,054
Copending Application 16/347,709
1
1


14
1
15
17 and 18
16
17 and 18
17
19
18
19



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In this case- claim 1 recites “light irradiation unit” “receiving unit” “processing unit”, which invokes 112f. In claim 10, wherein the irradiation unit refers to a light source and the receiving unit refers to the driving unit which invokes 112f. In claim 11, wherein the “first driving unit” and the “second driving unit” invoke 112f. For this reason, the term “unit” is a nonce term with no accompany structure.

In this case, the light irradiation unit will be interpreted as a LED provided in the specification in paragraph 0017. A receiving unit will be interpreted as transducer provided in specification in paragraph 0032. The processing unit will be interpreted as a computer provided in the specification in paragraph 0041. The light source will be interpreted as a LED provided in the specification in paragraph 0017. A first and second driving unit will be interpreted as a first and second power course cable provided in the specification in paragraph 0097. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4, 17, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 4 recites a “negative coding element of the first light”, which lacks antecedent basis since claim 1 recites “the second light for generating a photoacoustic wave corresponding to a negative coding element”. It is unclear if the negative coding element refers to the first light or the second. For office action purposes the first light and second will be interpreted to have a negative coding element. However, clarity is needed. 
Claim 17 and 18, lacks transitional phrases. The scope is unclear of the computer apparatus. MPEP 2111.03
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Foreign Application Schmitz Georg DE 102008017097 A1 (hereinafter Schmitz). English Translation Given
Regarding claim 1-2, 14, 15, and 16, Schmitz discloses, a photoacoustic imaging apparatus comprising (0001): 
a light irradiation unit; (light source 20)
a receiving unit; and (acoustic transducer 25)
a processing unit, (computer 26)
wherein the light irradiation unit iirradiates an object with first light for generating a photoacoustic wave corresponding to a positive coding element constituting a coding sequence
(0012; the first electromagnetic pulses of the first light pulse sequence…are coded) (0007; The technique of the present invention uses a pulsed light source to briefly heat a defined tissue area by means of a light pulse sequence)	
and irradiates the object with second light for generating a photoacoustic wave corresponding to a negative coding element constituting the coding sequence, 
(0012; the second electromagnetic pulses of the second light pulse sequence are coded.) (0011; This second light pulse sequence is guided into the at least partially absorbing medium in parallel and / or sequentially to the first light pulse sequence.)
wherein the receiving unit outputs a first signal by receiving the photoacoustic wave corresponding to the positive coding element, the photoacoustic wave being generated by irradiating the object with the first light, and outputs a second signal by receiving the photoacoustic wave corresponding to the negative coding element, the photoacoustic wave being generated by irradiating the object with the second light, 
Schmitz discloses associating the first of the first electromagnetic pulses of the first light pulse sequence can be linked to the following tuples: A POS (n), refer to the end of paragraph 0012, see as a positive coding element. Schmitz further discloses in paragraph 0013, the second of the first two electromagnetic pulses of the first light pulse sequence, in contrast, with the tuple A NEG (N). In paragraph 0014, for the second electromagnetic pulses of the second light sequence the following codes can be made: B NEG(N), seen as the second coding element. Refer to paragraphs 0012-0016.
and wherein the processing unit obtains a decoded signal by performing a decoding process on the first signal and the second signal based on information on the coding sequence. (0022) 
Regarding claim 2, Schmitz further discloses, 
wherein a temporal change in light intensity of the first light at a reference timing corresponding to the positive coding element is larger than a temporal change in light intensity at another timing, and 
Schmitz discloses in paragraph (0040; the first light pulse sequence 30 has at least two first electromagnetic pulses 31, 31’) Refer to Fig 3 wherein time T1 is larger than time T2
wherein a temporal change in light intensity of the second light at a reference timing corresponding to the negative coding element is larger than a temporal change in light intensity at another timing. 
Schmitz discloses in paragraph (0040; a second light pulse sequence 40… which also has at least two second electromagnetic pulses 41, 41 ′) (0044; the second electromagnetic pulses 41, 41' can be encoded with a signal sequence. As a result of this coding with the signal sequence, the amplitude I 115 and / or a wavelength of the electromagnetic pulses can be varied.).
(Computer unit 26)(Paragraphs 0022, 0040-0041, and 0046). A computer is seen as a non-transitory computer-readable medium storing a program
Regarding claim 18, A non-transitory computer-readable medium storing a program for causing a computer to execute the method for acquiring information according to Claim 16  (Computer unit 26)(Paragraphs 0022, 0040-0041, and 0046).  A computer unit is seen as a non-transitory computer-readable medium storing a program

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz, as applied to claim 1 above, in view of US Patent Wadaka et al 5,203,823 (hereinafter Wadaka 1). 
	Regarding claim 3, Schmitz discloses all the elements above in claim 1, Schmitz further discloses (0012; In the method, the first and / or second light pulse sequence is to be transmitted in a defined sequence of “on” and “off” states, that is to say in the form of a predefined code. This coding of the light emission also makes it possible to operate laser diodes at their full repetition rate, since the ambiguities resulting from the transit times of the acoustic pulses during reception can be eliminated by means of a comparison with the measured code.) An “on” state is seen as a rise time of the reference timing correspond to the positive coding element of the first light, but fails to disclose the following with respect to the first pulse: is 1/(2f) seconds or less, where f is a center frequency of a reception band of the receiving unit. Wadaka 1 discloses these limitation with respect to pulse sequences. Specifically, Wadaka 1 discloses (Col. 32 Lines 0-4; Regarding "δ", it is usually set near 1/(2fc) so as to improve an efficiency of utilizing a transmission signal energy wherein fc is a central frequency of the ultrasonic probe 301.) (Col. 30 Lines 48-49; fc in the drawing designates a center frequency of the ultrasonic probe 301)
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Schmitz’s positive coding element to include an impulse responsive to center frequency of the ultrasound probe taught by Wadaka 1 (Col. 30 lines. 46-50). The motivation to do this would be to use a known formula of autocorrelation to improve the signal-to-noise ratio.
	Regarding claim 4, Schmitz discloses all the elements above in claim 1, Schmitz further discloses wherein fall time of the reference timing of corresponding to the negative coding element of the first light (0012; In the method, the first and / or second light pulse sequence is to be transmitted in a defined sequence of “on” and “off” states, that is to say in the form of a predefined code. This coding of the light emission also makes it possible to operate laser diodes at their full repetition rate, since the ambiguities resulting from the transit times of the acoustic pulses during reception can be eliminated by means of a comparison with the measured code.) An “off” state is seen as a fall time of the reference timing corresponding to the negative coding element of the first light is seen as A Neg (n) refer to 0012-0016. However, Schmitz fails to disclose the following taught by Wadaka 1: is 1/(2f) seconds or less, where f is a center frequency of a reception band of the receiving unit. Wadaka 1 discloses these limitation with respect to pulse sequences. Specifically, Wadaka 1 discloses (Col. 32 Lines 0-4; Regarding "δ", it is usually set near 1/(2fc) so as to improve an efficiency of utilizing a transmission signal energy wherein fc is a central frequency of the ultrasonic probe 301.) (Col. 30 Lines 48-49; fc in the drawing designates a center frequency of the ultrasonic probe 301)
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Schmitz’s negative coding element to include an impulse responsive to center frequency of the ultrasound probe taught by Wadaka 1 (Col. 30 lines. 46-50). The signal-to-noise ratio.
Regarding claim 8, 
wherein the coding sequence is a coding sequence according to a Barker code, and 
Schmitz discloses that (0022; it is proven to be particularly advantageous if the signal sequence is at least one of the following: a Golay code, an orthogonal Golay code, a Barker code or an M sequence. Each of the signal sequences mentioned is suitable for different, at least partially absorbing media. Depending on the application method, the use of the Golay code has proven to be particularly good for generating a high signal-to-noise ratio while at the same time maintaining an optimal resolution.)
Further Schmitz discloses correlation of the first light pulse sequence and the second light pulse sequence. Autocorrelation involves adding and subtracting individual elements, seen as decoding the signal, wherein the following operation autocorrelation is used, see paragraph 0008. 
In paragraph 0016 Schmitz discusses the results of the two correlations can be linked to one another by further correlation and/or subtracting and/or addition. Schmitz objective to use correlation, seen as decoding, to increase the signal-to-noise ratio, refer to paragraph 0011. 
Schmitz does not give an equation to decode the signal sequence, such as the autocorrelation function; therefore, Schmitz fails to disclose the following taught by Wanaka 1.
Within the same field of the endeavor Wanaka 1 teaches that a Barker code is a (Col. 3 Lines 33-38; a Barker sequence as one of finite binary sequences having a sharp correlation function as detailedly disclosed on, for example, pages 488-480 of "Coding Theory" published from Shokodo, Jun. 30. 1981. In this case, the "binary" means that it possesses two states of "+" and "-".) 
Wadaka 1 further discloses (Col. 11 Lines 34-40; In the detecting apparatus according to the present invention, a wave form having a frequency component f0 is generated with respect to either positive code or a negative code of a binary code sequence having a sharp autocorrelation function and the phase thereof is altered by 180° in correspondence to the positive or negative code.)
(Col. 14 Lines 22-32; As shown in FIGS. 16(a) and (b), the transmission signal Sa *(t) employs (+, +, +, -) as a 1st sequence A and the transmission signal Sb *(t) employs (+, +, -, +) as a 2nd sequence B, the 1st and 2nd sequences A and B constituting a complementary sequence. For the positive sign "+", sin 2πf0 t (0≦t≦T) is assigned and for the negative sign "-", -sin 2πf0 t (0≦t≦T) is assigned and the above sinusoidal wave portions are arranged on the time axis in the appearing order of the signs, wherein t is a time variable, T a fixed time and f0 a fixed frequency.) Therefore, autocorrelation functions can incorporate Barker code since both take into account binary code sequences. 
Wadaka 1 discloses autocorrelation of the first and second signal with respect to each via the following formulas: 
wherein the processing unit acquires the decoded signal DS(t) by performing the
decoding process according to a following equation,


    PNG
    media_image1.png
    712
    1528
    media_image1.png
    Greyscale

		Figure 1. Autocorrelation function of two signals, respectively, refer to Col. 15.


    PNG
    media_image2.png
    90
    478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    98
    520
    media_image3.png
    Greyscale

Figure 2. Wadaka 1 discloses, in Col 15 lines 37-55, the first and second signals are expressed with respect to time of the carried out echo.

    PNG
    media_image4.png
    238
    980
    media_image4.png
    Greyscale

	Figure 3. Illustrates the pervious operations are then summed, refer to Col. 15.

    PNG
    media_image5.png
    562
    782
    media_image5.png
    Greyscale

Figure 4. Illustrates a comparison between two functions in their respective range sidelobes. In other words, the first sequence A and the second sequence B are in a complementary relationships, the transmission signals Sa(t) and Sb(t) are in the same relationships. (see Col 15 lines 0-26). refer to Col. 15.

	It is well known in the art that a Riemann sum can be expressed as a definite integral and vice versa; wherein N represents the number of subintervals, which is set a length of infinity, see equations above. It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Schmitz autocorrelation framework of two light signals in view of Wadaka’s 1 autocorrelation formulas which correspond to two coded signals. The motivation to do this would be to use known formulas of autocorrelation to improve the signal-to-noise ratio. 
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Schmitz as modified autocorrelation formula to account for a Riemann sum instead of an integral. Doing so would improve the numerical approximation of definite integrals. 
Regarding claim 9, Schmitz discloses all the elements above in claim 1, including the following:
wherein the coding sequence includes a first coding sequence and a second coding sequence that differ from each other and have a complementary relationship, and 
(0020; It has been found to be advantageous if the first amplitude function with which the first light pulse sequence is modulated is not equal to the second amplitude function with which the second light pulse sequence is modulated. The resulting differences in the modulation ensure an improved suppression of noise signals in the generation of the photoacoustic image.)
wherein the processing unit acquires the decoded signal DS(t) by performing the decoding process according to a following equation, 
Schmitz further discloses that (0022; it is proven to be particularly advantageous if the signal sequence is at least one of the following: a Golay code, an orthogonal Golay code, a Barker code or an M sequence. Each of the signal sequences mentioned is suitable for different, at least partially absorbing media. Depending on the application method, the use of the Golay code has proven to be particularly good for generating a high signal-to-noise ratio while at the same time maintaining an optimal resolution.)
Further Schmitz discloses correlation of the first light pulse sequence and the second light pulse sequence. Autocorrelation involves adding and subtracting individual elements, seen as decoding the signal, wherein the following operation autocorrelation is used, see paragraph 0008. In paragraph 0016 Schmitz discusses the results of the two correlations can be linked to one another by further correlation and/or subtracting and/or addition. Schmitz objective to use correlation, seen as decoding, to increase the signal-to-noise ratio, refer to paragraph 0011. 
Schmitz does not give an equation to decode the signal sequence, such as the autocorrelation function; therefore, Schmitz fails to disclose the following taught by Wanaka 1. 
Within the same field of the endeavor Wadaka 1 discloses (Col. 11 Lines 34-40; In the detecting apparatus according to the present invention, a wave form having a frequency component f0 is generated with respect to either positive code or a negative code of a binary code sequence having a sharp autocorrelation function and the phase thereof is altered by 180° in correspondence to the positive or negative code.)
(Col. 14 Lines 22-32; As shown in FIGS. 16(a) and (b), the transmission signal Sa *(t) employs (+, +, +, -) as a 1st sequence A and the transmission signal Sb *(t) employs (+, +, -, +) as a 2nd sequence B, the 1st and 2nd sequences A and B constituting a complementary sequence. For the positive sign "+", sin 2πf0 t (0≦t≦T) is assigned and for the negative sign "-", -sin 2πf0 t (0≦t≦T) is assigned and the above sinusoidal wave portions are arranged on the time axis in the appearing order of the signs, wherein t is a time variable, T a fixed time and f0 a fixed frequency.)	 
	Wadaka 1 discloses autocorrelation of the first and second signal with respect to each via the following formulas: 


    PNG
    media_image1.png
    712
    1528
    media_image1.png
    Greyscale

		Figure 4. Autocorrelation function of two signals, respectively, refer to Col. 15.


    PNG
    media_image2.png
    90
    478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    98
    520
    media_image3.png
    Greyscale

Figure 5. Wadaka 1 discloses, in Col 15 lines 37-55, the first and second signals are expressed with respect to time of the carried out echo.







    PNG
    media_image4.png
    238
    980
    media_image4.png
    Greyscale

		Figure 6. Illustrates the pervious operations are then summed, refer to Col. 15.

    PNG
    media_image5.png
    562
    782
    media_image5.png
    Greyscale



Figure 7. Illustrates a comparison between two functions in their respective range sidelobes. In other words, the first sequence A and the second sequence B are in a complementary relationships, the transmission signals Sa(t) and Sb(t) are in the same relationships. (see Col 15 lines 0-26).
	
	It is well known in the art that a Riemann sum can be expressed as a definite integral and vice versa; wherein N represents the number of subintervals, which is set a length of infinity, see equations above. It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Schmitz autocorrelation framework of two light signals 
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Schmitz as modified autocorrelation formula to account for a Riemann sum instead of an integral. Doing so would improve the numerical approximation of definite integrals. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz, as applied to claim 1 above, in view of  US Patent Application Publication Kishida et al US 2017/0255023 A1 (hereinafter Kishida).
Regarding claim 5, Schmitz discloses all the elements above in claim 1, fails to discloses the following taught by Kishida:
an interval between irradiation of the first light and second light 
(Fig. 10 below)(0221; light source unit includes a first light source that outputs the first optical pulse and a second light source that outputs the second optical pulse)
is equal to or longer than 2/f seconds, where f is the center frequency of the reception band of the receiving unit. (Fig. 10 below)

    PNG
    media_image6.png
    358
    577
    media_image6.png
    Greyscale

Figure 10. Illustrates a interval between the irradiation of the first light and the second light. (0200; the pulse units by the second time interval TD2, which is shorter than the first time interval TD)
Further Krishna discloses, (0227; According to the Nyquist sampling theorem, the sampling frequency should be two or more times the maximum frequency of the sound wave that is wished to be detected (measured). Thus, the sampling period (=1/(sampling frequency)) should be equal to or less than half of the period of the sound wave that is the detection object.). (0228; Accordingly, by outputting an optical pulse with a time interval (first time interval) shorter than the half-period of the sound wave that is the detection object (when the frequency band of the sound waves that are the detection object is wide, the sound wave with the highest frequency in this frequency band) it is possible to advance a plurality of optical pulses with a predetermined interval (interval corresponding to the first time interval))
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Schmitzs first and second light to include an interval taught by Krishda. Doing so would improve the analysis of outputted optical pulses.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmitz as modified 1/(sampling frequency to be 2/f. Thereby modifying Krishna frequency algebra. The motivation to do this would be to improve the detection across optical fibers corresponding to the frequency. 




Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz, as applied to claim 1 above, in view of  US Patent Wadaka et al US Patent 5,272,923 (hereinafter Wadaka 2) 
	Regarding claim 6, Schmitz discloses all the elements above in claim 1, Schmitz fails to discloses the following taught by Wadaka 2
when the positive coding element and the negative coding element of the coding sequence are next to each other, 
Wadaka 2 discloses, (Col. 2 lines 15-20; M-sequence is a cyclic sequence having an infinite length and is a binary sequence components of which are comprised of two elements. The two elements may be allocated with symbols (+) and (-), numeral values +1 and -1 or numeric values 1 and 0 depending on the cases.) A positive symbol is seen as positive coding element. A negative symbol is seen as negative coding element.
Fig. 6 of Wadaka 2 below illustrates the positive and negative coding sequence of the coding sequence are next to each. (Col. 8 lines 2-6; In FIG. 6, in order to enable the relationship between the first sequence {a} and the amplitude-encoding operation to be better understood, the symbols (+) and (-) which are the contents of the components of the sequence {a} are also inserted. .delta. is a fixed time duration.)

    PNG
    media_image7.png
    453
    514
    media_image7.png
    Greyscale
Figure 6. of Wadaka 2 (Col. 17 lines 25-31; the unit waveform corresponding to the respective components (.+-.) of the first and second sequences {a} and {b} has been described as rectangular in the first and second basic unit signals, as shown in FIGS. 6 and 7)

the light irradiation unit sets light intensity between the reference timing corresponding to the positive coding element and the reference timing corresponding to the negative coding element to fall within a predetermined range. 
Wadaka 2 dislcsoes the intensity of a signal seen as the calculation the amplitude encoded signal, refer to (Col. 2 lines 27-34; By providing one element of the finite length sequence with the amplitude +1 and the other element with the amplitude -1, the amplitude for each unit time .delta. is modulated with +1 by the relative value in the order of appearance of these two elements of the sequence. The modulated signal may be called an amplitude-encoded signal.) 


    PNG
    media_image7.png
    453
    514
    media_image7.png
    Greyscale
Regarding claim 7, Schmitz as modified discloses all the elements above in claim 6, further Wadaka 2 discloses, wherein, when the positive coding element and the negative coding element of the coding sequence are next to each other (Figure 6 below) the light irradiation unit sets a waveform of the temporal change in the light intensity to a rectangular wave. 




Figure 6. of Wadaka 2, as stated above (Col. 17 lines 25-31; the unit waveform corresponding to the respective components (.+-.) of the first and second sequences {a} and {b} has been described as rectangular in the first and second basic unit signals, as shown in FIGS. 6 and 7)
	Schmitz discloses a light irradiation unit seen as (light source 20). Wadaka 2 discloses a (signal source 1). 
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Schmitz as modified light source 20 in view of Wadaka 2 signal source 1 to perform the rectangular wave, since a light source is merely a signal source. Both are forms of signal. The motivation to do this would increase the signal-to noise ratio of the photoacoustic signal.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz, as applied to claim 1 above, in view of Foreign Application Katsuhito Nakamura JP 6487214 B2 (hereinafter Katsuhito), translated english pdf given from espacenet.com
Regarding claim 10, Schmitz further discloses, 
wherein the light irradiation unit comprises (light source 20):
a light source (light source 20) comprising a semiconductor laser or a light-emitting diode (0028-Laser diodes); and a driving unit configured to input a first driving current or a second driving current to the light source, 
(0028; Each of the laser diodes, which emit electromagnetic radiation with a characteristic wavelength, can be activated individually by a computer unit.)(0040; Each of these laser diodes can be controlled individually by the computer unit 26.) A laser diodes is seen as a semiconductor and a limit-emitting diode. 
wherein the driving unit applies the first light to the object by inputting the first driving current to the light source at the reference timing corresponding to the positive coding element, and
(0040; one first light pulse sequence 30 is emitted in the light source 20. The first light pulse sequence 30 has at least two first electromagnetic pulses 31, 31 ′.) Refer to Fig 3 wherein time T1 is larger than time T2. Light source 20 is seen as a first light when a first light pulse sequence is emitted. Note; (0028; The light source can also be a plurality of laser diodes which can be addressed by a computer unit individually or in a desired combination… Each of the laser diodes, which emit electromagnetic radiation with a characteristic wavelength, can be activated individually by a computer unit.)
wherein the driving unit applies the second light to the object by inputting the second driving current to the light source at the reference timing corresponding to the negative coding element. 
(0040; Furthermore, a second light pulse sequence 40 is generated by the light source 20, which also has at least two second electromagnetic pulses 41, 41 ′.)(0044; the second electromagnetic pulses 41, 41' can be encoded with a signal sequence. As a result of this coding with the signal sequence, the amplitude I 115 and / or a wavelength of the electromagnetic pulses can be varied.) Light source 20 is seen as a second light when a second light pulse sequence is emitted. Note; (0028; The light source can also be a plurality of laser diodes which can be addressed by a computer unit individually or in a desired combination… Each of the laser diodes, which emit electromagnetic radiation with a characteristic wavelength, can be activated individually by a computer unit.)
Schmitz fails to explicitly teach first and second light. Katsuhito teaches a light irritation unit seen as the light emitting and receiving device 100 which includes a first and second light. (0021- first light emitting unit) (0021- second light emitting unit)
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the light irradiation unit seen as a light source taught by Schmitz to explicitly include a first and second light emitting unit taught by Katsuhito. Thereby modifying Schmitz’s light source. Doing so would improve the detection of light emission intensity (Katsuhito, 0004)
	Regarding claim 11, Schmitz as modified discloses all the elements above in claim 10, further Schmitz discloses, a light source (light source 20) which emits a first light pulse (0040; one first light pulse sequence 30 is emitted in the light source 20. The first light pulse sequence 30 has at least two first electromagnetic pulses 31, 31 ′.) Refer to Fig 3 wherein time T1 is larger than time T2. Light source 20 is seen as a first light when a first light pulse sequence is emitted. Note; (0028; The light source can also be a plurality of laser diodes which can be addressed by a computer unit individually or in a desired combination… Each of the laser diodes, which emit electromagnetic radiation with a characteristic wavelength, can be activated individually by a computer unit.) and a second light pulse (0040; Furthermore, a second light pulse sequence 40 is generated by the light source 20, which also has at least two second electromagnetic pulses 41, 41 ′.)(0044; the second electromagnetic pulses 41, 41' can be encoded with a signal sequence. As a result of this coding with the signal sequence, the amplitude I 115 and / or a wavelength of the electromagnetic pulses can be varied.) Light source 20 is seen as a second light when a second light pulse sequence is emitted. Note; (0028; The light source can also be a plurality of laser diodes which can be addressed by a computer unit individually or in a desired combination… Each of the laser diodes, which emit electromagnetic radiation with a characteristic wavelength, can be activated individually by a computer unit.) Although Schmitz discloses a plurality of diodes which can be addressed by a computer unit individually wherein the computer unit is seen as a driving unit, Schmitz fails to explicitly teach the following taught by Katsuhito: 
wherein the light source comprises: (light emitting / receiving device 100)
a first light source comprising a semiconductor laser or a light-emitting diode that generates the first light; and  
(0038; the first light emitting unit 1 includes, for example, a semiconductor layer 201 of the first conductivity type (for example, N type) formed on the first major surface 211 of the first substrate 21, and the semiconductor layer 201.)
a second light source comprising a semiconductor laser or a light-emitting diode that generates the second light, and 
(0038; The second light emitting unit 2 includes, for example, a semiconductor layer 201 'of the first conductivity type formed on the first main surface 221 of the second substrate 22, and a second conductivity type formed on the semiconductor layer 201'.)
wherein the driving unit comprises (control unit 30):
a first driving unit configured to input the first driving current for causing the first light source to generate the first light; and 
(first drive unit 51) (0023; The first drive unit 51 has a function of supplying power to the first light emitting unit 1 to make the first light emitting unit 1 emit light.)
a second driving unit (second drive unit 52) configured to input the second driving current for causing the second light source to generate the second light. 
(second drive unit 52)(0023; The second drive unit 52 has a function of supplying power to the second light emitting unit 2 to make the second light emitting unit emit light.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the light irradiation unit seen as a light source taught by Schmitz to explicitly include a first and second light emitting unit and a first and second drive unit taught by Katsuhito. Thereby modifying Schmitz’s light source and computer unit. Doing so would improve the detection of light emission intensity (Katsuhito, 0004)
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz, as applied to claim 1 above, in view of Foreign Application Nanaumi Ryuichi CN 103845078, translated english pdf given from PE2E (hereinafter Nanaumi)
Regarding claim 12, Schmitz discloses all the elements above in claim 1, including a receiving unit (acoustic transducer 25). Schmitz further discloses photoacoustic imaging of the signals, see paragraph 0042. However, Schmitz fails to disclose detail on the use of the receiving unit. The following is taught by Nanaumi:
wherein the receiving unit comprises a plurality of transducers.
(Page 10 para 5; array transducer comprising a plurality of transducer 300)
wherein each of the plurality of transducers outputs the first signal and the second signal, and
(Page 5 para 1; the first receiving signal Pd1. a first receiving signal Pd1 output from the array transducer 300 is stored in the memory of the signal processing device 500.)
(Page 6 para 10; the second received signal Pd2. the second signal output from the array transducer 300 is stored in the memory of the signal processing device 500.)
wherein the processing unit obtains a plurality of the decoded signals corresponding to the plurality of transducers by performing the decoding process on each of the plurality of the first signals and the second signals corresponding to the plurality of transducers, 
(Claim 10; wherein the signal processing unit is configured to decode the first plurality of receiving signals and a second plurality of receiving signal comprises a differential process, and using the first plurality of weighting factors and the second plurality of weighted factor has been corrected by the first plurality of differential processing of the received signal and a second group of multiple received signals.) 
and acquires image data based on the plurality of decoded signals corresponding to the plurality of transducers.
(Page 4 para 2; receiving light wave array transducer 300, and outputs the received signal to the signal processing device 500. signal processing device 500 based on the received signal to perform image reconstruction, and obtained by this operation, as the initial distribution of object information. Furthermore, the signal processing device 500 from the initial distribution to generate image data, and then displays the image data on the display unit 600.)
(Page 11 para 1; the signal processing apparatus 500 by executing image reconstruction to obtain the optical characteristic value of object as the object information. Generally, comprising one or more microprocessors of the workstation or the like used as a signal processing device 500. image reconstruction processing and control of object information obtaining device programmed by a software execution, and is executed by one or more microprocessor. For example, the signal processing device 500 the time domain back projection as image reconstruction processing execution based on known algorithms. Similarly, object information obtaining process by the signal processing device 500 based on, for example, shown in FIG. 3 algorithm.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Schmitz receiving unit to include a plurality of transducers taught by Nanaumi. Doing so would improve imaging techniques in photoacoustic imaging.  
Regarding claim 13, Schmitz as modified discloses all the elements of claim 12, further Nanaumi discloses the following given above:
wherein the processing unit acquires the image data by simply back-projecting the plurality of decoded signals corresponding to the plurality of transducers. 
(Page 11 para 1; the signal processing apparatus 500 by executing image reconstruction to obtain the optical characteristic value of object as the object information. Generally, comprising one or more microprocessors of the workstation or the like used as a signal processing device 500. image reconstruction processing and control of object information obtaining device programmed by a software execution, and is executed by one or more microprocessor. For example, the signal processing device 500 the time domain back projection as image reconstruction processing execution based on known algorithms. Similarly, object information obtaining process by the signal processing device 500 based on, for example, shown in FIG. 3 algorithm.)
The signal processing apparatus works in concert with the plurality of transducers, see (Claim 10; wherein the signal processing unit is configured to decode the first plurality of receiving signals and a second plurality of receiving signal comprises a differential process, and using the first plurality of weighting factors and the second plurality of weighted factor has been corrected by the first plurality of differential processing of the received signal and a second group of multiple received signals.) 
The first and second received signals are obtained using the array transducer, see (Page 5 para 1; the first receiving signal Pd1. a first receiving signal Pd1 output from the array transducer 300 is stored in the memory of the signal processing device 500.)
(Page 6 para 10; the second received signal Pd2. the second signal output from the array transducer 300 is stored in the memory of the signal processing device 500.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793